Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 597                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  146157(56)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices



  RICHARD L. WURTZ,
            Plaintiff-Appellee,
                                                                     SC: 146157
  v                                                                  COA: 301752
                                                                     Genesee CC: 10-092901-CL
  BEECHER METROPOLITAN DISTRICT,
  LEO MCCLAIN, JACQUELIN CORLEW,
  and SHEILA THORN,
             Defendants-Appellants.
  ______________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 28, 2014
                                                                                Clerk